ORDER

PER CURIAM.
Following trial of a dissolution of marriage action, Joseph Spears (“Husband”) appeals the trial court’s denial of his motion to amend judgment as it pertains to the division of property.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).